                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 EMMA BRADLEY, on behalf of herself
 and all others similarly situated,

                      Plaintiff,

 v.                                           Case No. 3:15-CV-652-NJR-RJD

 THE HERTZ CORPORATION,

                      Defendant.

                        MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      Pending before the Court is the Motion for Summary Judgment filed by Defendant

The Hertz Corporation (“Hertz”) (Doc. 175). Hertz argues it is entitled to summary

judgment on Plaintiff Emma Bradley’s claims under the Missouri Merchandising

Practices Act (“MMPA”) for a number of reasons, foremost, because she never read or

even saw Hertz’s alleged misrepresentations. And to the extent Bradley did see any

allegedly deceptive language or encountered any alleged unfair practice, Hertz asserts,

she has not demonstrated how she suffered an ascertainable loss. For the reasons set forth

below, the Court grants Hertz’s motion in part and denies it in part.

                                     BACKGROUND

Third Amended Complaint

      Plaintiff Emma Bradley, a Missouri citizen, filed this putative class action against

Hertz alleging that she and a class of consumers who rented vehicles from Hertz were

“compelled by Hertz to pay improper, deceptive, unfair and unethical fees.” (Doc. 148 at


                                       Page 1 of 17
¶¶ 1-2). In her Third Amended Complaint, Bradley specifically takes issue with two fees

imposed by Hertz in Missouri: an Energy Surcharge and a Vehicle Licensing Cost

Recovery (“VLCR”) fee (Id. at ¶ 3). Bradley alleges that Hertz deceptively represents that

it imposes these fees to reimburse it for certain costs, including increasing energy costs

and vehicle registration and licensing fees (Id. at ¶¶5-6). Instead, Bradley claims, the fees

are unrelated to those costs, greatly exceed the costs, and are designed to provide Hertz

with increased profit, not cost reimbursement (Id. at ¶ 4). For example, Hertz instituted

the Energy Surcharge in 2008—at a time when energy costs were decreasing—and a

substantial portion of the fee is used for non-energy items such as tires (Id. at ¶ 5).

       According to the Third Amended Complaint, Hertz informs customers of its fees

in the “Rate Details” of an online reservation, but the charges do not explain what the

fees cover until a consumer clicks on a circle with a question mark next to the fee name

(Id. at ¶¶ 21-24). At that point, a pop-up screen appears with various definitions of terms.

Prior to this lawsuit being filed, the descriptions for the Energy Surcharge and VLCR

were as follows:

       Energy Surcharge - The costs of energy needed to support our business
       operations have escalated considerably. To offset the increasing costs of
       utilities, bus fuel, oil and grease, etc., Hertz is separately imposing an
       Energy Surcharge.

       Property Tax, Title/License Reimbursement / Vehicle Licensing Cost
       Recovery / Vehicle Licensing Fee / Recovery Surcharge – This fee is for
       Hertz’ recovery of the proportionate amount of vehicle registration,
       licensing and related fees applicable to a rental.

(Id. at ¶¶ 26, 33).




                                        Page 2 of 17
       With regard to the Energy Surcharge, Bradley claims that both the name and

website description of the surcharge were deceptive because the fee was not used to

reimburse Hertz for increasing costs of energy (Id. at ¶ 35). Instead, it provided profit for

Hertz (Id.). Bradley also asserts that Hertz’s method of calculating the fee was unfair and

unethical (Id. at ¶ 67). Bradley claims Hertz used projections for energy expenses that

never came to fruition in 2008 and, despite energy prices falling in 2009, Hertz left the

Energy Surcharge at the same rate for another four years (Id. at ¶¶ 68-71) . Bradley further

asserts that in 2013, Hertz increased its Energy Surcharge based on a mathematical

miscalculation; that surcharge amount remains in effect today (Id. at ¶¶ 77-84).

       Bradley also claims the name and website description of Hertz’s VLCR

misrepresented the true nature of the fee, as the majority of the costs included in the fee

are not licensing costs but instead consist of county property taxes (Id. at ¶ 91). Even if

those payments were legitimately part of the fee, however, Bradley alleges that Hertz still

overcharged its customers (Id. at ¶ 93). And by basing the fee as a percentage of the daily

rate rather than a flat fee, it is the class of the car, the location of the rental, and other

factors that influence the VLCR a customer pays rather than Hertz’s actual cost for

licensing, registration, and titling of the car (Id. at ¶ 97). Like the Energy Surcharge,

Bradley also asserts Hertz’s method of calculating the VLCR was unfair and unethical (Id.

at ¶¶ 102-06).

       The Third Amended Complaint alleges six counts under the MMPA. See MO. REV.

STAT. § 407.020, et seq. In Counts I and VI, Bradley alleges Hertz violated the MMPA by




                                        Page 3 of 17
affirmatively misrepresenting its Energy Surcharge and VLCR—through both their

names and their website descriptions—as cost recovery when they instead represented

profit. Counts II and V allege Hertz violated the MMPA by omitting certain facts related

to the Energy Surcharge and VLCR. Finally, Counts III and VI allege Hertz engaged in

unfair practices under the MMPA by improperly calculating and persistently

overcharging customers with regard to its Energy Surcharge and VLCR.

       Bradley seeks to represent a class consisting of:

       All members of the Hertz Gold Plus Rewards Program who, during the
       class period beginning on May 1, 2010, rented a motor vehicle from Hertz
       in the State of Missouri for personal, family or household purposes and
       paid a so-called “Energy Surcharge” and/or Licensing Fee in connection
       with such rental.

(Id. at ¶ 141).

Undisputed Facts

       The material facts related to Bradley’s experience as a Hertz customer are largely

undisputed. Bradley used Hertz’s website to rent vehicles from Hertz at its St. Louis

Lambert International Airport location between ten and twenty times, beginning in 2010

(Doc. 175-3 at p. 4). The first time Bradley rented a car from Hertz, she looked at the

“receipt” and noticed that it had extra charges on it—the Energy Surcharge and the VLCR

fee (Id. at pp. 4-5; Doc. 177-2 at p. 5). Bradley asked the employee at the Hertz counter

why her receipt showed the extra charges, but she does not remember the employee’s

response (Doc. 177-2 at p. 5).




                                        Page 4 of 17
       Bradley testified that she does not recall seeing either of the fees or their

descriptions when she reserved the vehicles online (Doc. 175-3 at p. 6). In fact, she has

never read or paid any attention to the description for either fee on the Hertz website (Id.

at pp. 6-7). Bradley further testified that she never received a document from Hertz that

she thought was deceiving or misrepresented the facts with regard to the Energy

Surcharge or the VLCR (Id. at p. 8).

Hertz’s Motion for Summary Judgment

       On November 9, 2018, Hertz filed the motion for summary judgment that is

presently before the Court (Doc. 175). Bradley filed a timely response in opposition

(Doc. 176), and Hertz filed a reply (Doc. 177). Bradley then filed a motion to strike Hertz’s

reply brief asserting Hertz failed to provide legitimate exceptional circumstances for

filing the brief, as required by Local Rule 7.1(c) (Doc. 178). See SDIL-LR 7.1(c) (“Reply

briefs are not favored and should be filed only in exceptional circumstances. The party

filing the reply brief shall state the exceptional circumstances.”). Although Bradley may

not appreciate the substance of Hertz’s reply brief, the Court finds that it did provide

exceptional circumstances for filing the reply.

                                       LEGAL STANDARD

       Summary judgment is appropriate when there are no genuine issues of material

fact and the moving party is entitled to judgment as a matter of law. FED. R. CIV. P. 56(a).

The moving party bears the burden of establishing that no material facts are in genuine

dispute; any doubt as to the existence of a genuine issue must be resolved against the

moving party. Adickes v. S.H. Kress &Co., 398 U.S. 144, 160 (1970); see also Lawrence v.

                                         Page 5 of 17
Kenosha Cty., 391 F.3d 837, 841 (7th Cir. 2004). Once the moving party has set forth the

basis for summary judgment, the burden then shifts to the nonmoving party who must

go beyond mere allegations and offer specific facts showing that there is a genuine issue

of fact for trial. FED. R. CIV. P. 56(e); see Celotex Corp. v. Catrett, 477 U.S. 317, 232-24 (1986).

       A moving party is entitled to judgment as a matter of law where the non-moving

party “has failed to make a sufficient showing on an essential element of her case with

respect to which she has the burden of proof.” Celotex, 477 U.S. at 323. “[A] complete

failure of proof concerning an essential element of the nonmoving party’s case necessarily

renders all other facts immaterial.” Id. No issue remains for trial “unless there is sufficient

evidence favoring the non-moving party for a jury to return a verdict for that party. If the

evidence is merely colorable, or is not sufficiently probative, summary judgment may be

granted.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986) (citations omitted).

                                           DISCUSSION

I.     The Missouri Merchandising Practices Act

       The MMPA is a consumer protection statute created to supplement the common

law definition of fraud and “to preserve fundamental honesty, fair play and right

dealings in public transactions.” Conway v. CitiMortgage, Inc., 438 S.W.3d 410, 414 (Mo.

banc 2014); Huch v. Charter Commc’ns, Inc., 290 S.W.3d 721, 724 (Mo. banc 2009). To

succeed on a cause of action under the MMPA, a plaintiff must prove that: (1) she

purchased or leased merchandise; (2) the merchandise was for personal, family, or

household purposes; (3) she suffered an ascertainable loss of money; and (4) the loss was

the result of an unlawful act, as defined by the statute. Haywood v. Massage Envy

                                           Page 6 of 17
Franchising, LLC, 887 F.3d 329, 334 (7th Cir. 2018) (citing Ward v. West Cty. Motor Co., 403

S.W.3d 82, 84 (Mo. banc 2013)); MO. REV. STAT. §§ 407.020, 407.025) (emphasis added).

       The MMPA defines “unlawful acts” as “any deception, fraud, false pretense, false

promise, misrepresentation, unfair practice or the concealment, suppression, or omission

of any material fact in connection with the sale or advertisement of any merchandise . . . .”

MO. REV. STAT. § 407.020. “The use of an unlawful practice is a violation of the MMPA

whether committed before, during or after the sale, so long as it was made ‘in connection

with’ the sale.” Conway v. CitiMortgage, Inc., 438 S.W.3d 410, 414 (Mo. banc 2014)

(quotation omitted). “[I]n connection with the sale” means “a relationship between the

sale of merchandise and the alleged unlawful action.” Id.

       Missouri’s Code of State Regulations, promulgated in conjunction with the

MMPA, define misrepresentations, omissions, and unfair practices. See Huch, 290 S.W.3d

at 724. The regulations define “misrepresentation” as “an assertion that is not in accord

with the facts” and further state that “[r]eliance, knowledge that the assertion is false or

misleading, intent to defraud, intent that the consumer rely upon the assertion, or any

other capable mental state such as recklessness or negligence, are not elements of

misrepresentation as used in section 407.020.1, RSMo.” MO. CODE REGS. tit. 15, § 60-9.070.

       Omission of a material fact is “any failure by a person to disclose material facts

known to him/her, or upon reasonable inquiry would be known to him/her.” Id. § 60-

9.110. Importantly, a “material fact” is any fact that a “reasonable consumer would likely

consider to be important in making a purchasing decision.” Id. at § 60-9.010 (emphasis




                                        Page 7 of 17
added). As with misrepresentations, there is no requirement that a consumer rely on such

concealment, suppression, or omission to bring a claim under the MMPA. Id. at § 60-9.110.

       Finally, “unfair practice” is defined as a practice that either:   (1) offends any

public policy as it has been established by the Constitution, statutes or common law of

Missouri, or by the Federal Trade Commission, or its interpretive decisions or (2) is

unethical, oppressive or unscrupulous and “presents a risk of, or causes, substantial

injury to consumers.” Id. § 60–8.020. The regulation provides that “proof of said

deception, fraud, or misrepresentation is not required to prove an unfair practices as used

in section 407.020.1.” Ward v. W. Cty. Motor Co., 403 S.W.3d 82, 84 (Mo. banc 2013), as

modified (May 28, 2013); see also Pearlstone v. Costco Wholesale Corp., No. 4:18CV630-RLW,

2019 WL 764708, at *5 (E.D. Mo. Feb. 21, 2019). The Missouri Supreme Court has

explained that the plain meaning of “unfair practice” is “unrestricted, all-encompassing

and exceedingly broad” and covers “every practice imaginable and every unfairness to

whatever degree.” Conway, 438 S.W.3d at 416.

II.   Misrepresentation Claims (Count I and IV)

       Hertz argues it is entitled to summary judgment on Bradley’s misrepresentation

claims for two reasons. First, Bradley admitted that Hertz never misrepresented anything

to her. Second, Bradley cannot show that any alleged misrepresentations in the website

descriptions caused her an ascertainable loss when she never saw the descriptions she

claims are deceiving. And, even though she saw the allegedly deceiving fee names on her

receipt, Hertz argues that, under Haywood, the names must have “led her to book” the




                                       Page 8 of 17
reservation. See Haywood, 887 F.3d at 335. Because Bradley did not see the fee names

until after getting her “receipt,” her claims fail. Even if she had seen the names, Hertz

argues, she does not explain how viewing the titles of the fees caused her any

ascertainable loss.

       As a preliminary matter, the Court disagrees with Hertz’s argument that the fee

names must have “led her to book” the reservation with Hertz. The MMPA does not have

a reliance requirement—that is, a consumer need not prove that she relied on the unfair

act in deciding to purchase or lease the merchandise. Plubell v. Merck & Co., Inc., 289

S.W.3d 707, 714 (Mo. Ct. App. 2009); see also Haywood, 887 F.3d at 338 (Sykes, J., dissenting)

(noting that it is irrelevant under the MMPA whether the consumer relied on the

allegedly deceptive statement). Instead, the MMPA requires a causal connection only

between the unfair or deceptive merchandising practice and the plaintiff’s ascertainable

loss. Owen v. Gen. Motors Corp., 533 F.3d 913, 922 (8th Cir. 2008). In other words, the

unlawful practice must have caused Bradley a loss, but it need not have caused Bradley

to make a purchase.

       Nevertheless, the Court finds that both of Bradley’s misrepresentation claims fail

as a matter of law, because she cannot prove that any misrepresentation caused her a loss.

Bradley testified that she never received or saw a document from Hertz that was

deceiving or misrepresented the facts with respect to either the Energy Surcharge or the




                                        Page 9 of 17
VLCR (Doc. 175-3 at p. 8). 1 In fact, the only evidence in the record indicating Hertz ever

harmed Bradley is her testimony that the charges on her receipt were inaccurate because

the fees were higher than they should have been—not that the names or descriptions of

the fees were factually inaccurate or misleading (Doc. 174-1 at p. 47). Because Bradley

admitted that Hertz has never misrepresented anything to her, Counts I and IV must fail.

        Even if Bradley had not made these admissions in her deposition, her claims, at

least with regard to the website descriptions, fail for another reason: Bradley could not

have suffered an ascertainable loss when she admits she has never—to this day—viewed

the alleged misrepresentations on Hertz’s website.

        “Missouri courts apply the ‘benefit of the bargain’ rule in determining whether a

plaintiff has suffered an ascertainable loss under the MMPA.” Thompson v. Allergan USA,

Inc., 993 F. Supp. 2d 1007, 1012 (E.D. Mo. 2014). This method “compares the actual value

of the item to the value of the item if it had been as represented at the time of the

transaction.” Plubell, 289 S.W.3d at 715. In other words, to quote the post-Haywood case

attached by Bradley to her response, the “plaintiff must allege the product he purchased

was worth less than the product he thought he purchased had defendant’s representations been



1In response to Hertz, Bradley argues that she was not asked about the fee names. The Court notes,
however, that the questioning was broad enough to encompass both the website descriptions and the fee
names on the receipt:

        Q: “So you never received a document or saw a document from Hertz that was deceiving or
            misrepresented the facts with respect to either the energy surcharge or the vehicle licensing
            fee?”

        A. “No.”

(Doc. 175-3 at p. 8).


                                             Page 10 of 17
true.” Pirozzi v. Massage Envy Franchising, LLC, No. 17SL-CC00401, *3 n.1 (St. Louis Cir.

Ct. Nov. 13, 2018) (emphasis added). Such language necessarily implies that the

consumer had an idea in her mind of what the product should be worth based on the

representation made by the defendant, but that the product was actually worth less than

that amount because the representation was false or misleading. But if the consumer

never was exposed to the misrepresentation in the first place, how can she prove she

failed to receive the benefit of the bargain?

       True, to this Court’s knowledge, there is no Missouri case definitively holding that

a named plaintiff must have been exposed to an alleged misrepresentation to succeed on

an MMPA claim. In most cases, however, knowledge of the misrepresentation is either

explicit or implied in the facts of the case. See, e.g., Murphy v. Stonewall Kitchen, LLC, 503

S.W.3d 308, 313 (Mo. Ct. App. 2016). Other courts, interpreting Missouri law, have

affirmatively imposed the requirement that a plaintiff must have seen or read the alleged

misrepresentation in order to prove he or she suffered an ascertainable loss. See McCall v.

Monro Muffler Brake, Inc., No. 4:10CV269 JAR, 2013 WL 1282306, at *5 (E.D. Mo. Mar. 27,

2013) (named plaintiffs who did not see, read, or know about AutoTire’s disclosures

regarding its Shop Supply Fee could not have been misled by those disclosures); see also

Haywood, 887 F.3d at 339 (J., Sykes, dissenting) (“The allegedly deceptive advertisements

appeared on Massage Envy’s website . . . [and] Holt viewed the website in April 2012

before booking her one-hour massage at a Missouri franchise. Nothing more is needed.”)

       The Court agrees with Judge Sykes in her dissent that “nothing more is needed”




                                        Page 11 of 17
than an allegation that the plaintiff viewed the defendant’s website, which contained the

alleged misrepresentations—at the motion to dismiss stage. See Haywood, 887 F.3d at 339.

At the summary judgment stage, however, Bradley has the burden of proof of

demonstrating the essential elements of her case. Celotex, 477 U.S. at 323. Here, she has

failed to do so. Because Bradley never read the website descriptions, she cannot prove

any causal connection between the alleged misrepresentations and any loss she suffered.

Accordingly, summary judgment is granted to Hertz on Counts I and IV.

III.   Omission Claims (Counts II and V)

       Hertz next argues that it is entitled to summary judgment on Bradley’s claims that

Hertz omitted material facts related to the fees. With regard to the Energy Surcharge,

Bradley alleges that Hertz failed to inform consumers that it: was imposing the Energy

Surcharge even though energy costs were declining; based the Energy Surcharge on

projected 2008 costs without reviewing them after the fact and discovering the projections

failed to come to fruition; included non-energy related costs of replacement tires and

water utilities; kept the Energy Surcharge in place even after becoming aware of

economic projections indicating 2009 fuel costs were expected to decline drastically;

based its 45 percent increase in the surcharge in 2013 on a supposed comparison of 2013

costs to 2007 costs, but it included items in its 2013 calculation that were not part of the

2007 calculation; based that 45 percent increase in 2013 on a mathematical error; kept the

flawed 2013 surcharge in place to this day without attempting to determine whether its

energy costs had stayed the same; is not using the Energy Surcharge as an offset for the




                                        Page 12 of 17
exact amount of specific energy expenses that had increased beyond the normal level;

and had no legitimate basis for separating energy costs from other costs or for requiring

customers to reimburse Hertz for them separately (Doc. 148 at pp. 25-26).

       With regard to the VLCR, Bradley claims Hertz failed to inform consumers that:

only 12 percent of the VLCR actually recovers licensing costs; even considering all costs

the VLCR does recover, it generally results in an overcharge; because the VLCR is

charged as a percentage of the daily rate, it does not provide a fair allocation of Hertz’s

costs among its customers; the fee was different for different cars even though the

licensing expense was the same; the way the fee was calculated reflected the limitations

of Hertz’s computer system; and the fee is not based on the percentage of licensing

expense attributable to the consumer’s rental (Id. at p. 32).

       Hertz asserts that these alleged omissions are just another way to say that Hertz

misrepresented the truth. Furthermore, Hertz asserts, Bradley has failed to show that the

omissions were material when there is no evidence she would have found it important to

know how Hertz calculates its fees when deciding whether to rent a vehicle from Hertz.

Finally, Hertz contends that Bradley has not shown that any alleged omissions caused

her a loss when she never saw the statements with the alleged omissions.

       In response, Bradley argues it is irrelevant whether there is evidence that she

would have found it important to know how Hertz calculates its fees when deciding

whether to rent a car from the company. Rather, the Court should consider whether there

is any evidence that a reasonable consumer would find a fact important to consider in




                                        Page 13 of 17
deciding whether to rent from Hertz. Here, that evidence exists in the form of her expert’s

testimony that a consumer would be more willing to choose Hertz than another rental

company because of Hertz’s terms and explanations.

      Despite Bradley’s arguments to the contrary, the Court finds that her omission

claims, which only relate to the website descriptions, fail as a matter of law because she

never read the website descriptions in the first place. Bradley is correct that the Court

should use a “reasonable consumer” standard in determining whether an omitted fact

would be important to the purchasing decision, but “while the reasonable consumer

standard is relevant to whether a practice is unlawful under the MMPA, it is not relevant

to whether there was an ascertainable loss to the plaintiff.” Bratton v. Hershey Co., No.

2:16-CV-4322-C-NKL, 2018 WL 934899, at *3 (W.D. Mo. Feb. 16, 2018).

      Here, Bradley never viewed the website descriptions that contained the alleged

omissions, so she cannot prove that, but for the omissions, she would not have sustained

a loss. See Owen v. Gen. Motors Corp., 533 F.3d 913, 922 (8th Cir. 2008) (“The Owens assert

that the district court erred in applying the proximate cause standard of tort law to their

MMPA claim, but there is no denying that causation is a necessary element of an MMPA

claim. . . . [T]he plain language of the MMPA demands a causal connection between the

ascertainable loss and the unfair or deceptive merchandising practice.”). Just as with her

misrepresentation claims, Bradley cannot prove she suffered an ascertainable loss as a

result of Hertz’s omissions. Accordingly, Hertz is entitled to summary judgment on

Counts II and V.




                                       Page 14 of 17
VI.    Unfair Practices Claims (Counts III and VI)

       Lastly, Hertz argues that Bradley’s unfair practices claims in Counts III and VI fail

as a matter of law because she is essentially relabeling her misrepresentation and

omission claims as unfair practices. Because she cannot show causation with regard to

those claims, Hertz argues, her unfair practices claims should also fail.

       Bradley, on the other hand, argues that her unfair practices claims relate to the

actual miscalculation of the fees, not Hertz’s representations regarding what the fees pay

for. For example, Bradley alleges that Hertz: based its calculation of the Energy Surcharge

on projections of costs that did not come to fruition; ignored projections that energy costs

would plummet; included non-energy costs in its calculation; kept the same surcharge in

place for five years without reviewing the true costs; made a mathematical miscalculation

in 2013, leading to a 45 percent increase in the surcharge; and has not attempted to

determine, since 2013, whether its energy costs support imposing the current Energy

Surcharge (Doc. 148 at pp 43-44).

       With regard to the VLCR, Bradley claims Hertz engaged in unfair practices in that:

88 percent of the costs Hertz included in the VLCR were not costs it incurred for licensing

and registering its vehicles; Hertz persistently overcharges for those costs and does not

reimburse customers for the overcharges; and Hertz unfairly and unethically sets the

VLCR as a percentage of its daily rates rather than a flat fee, resulting in an inequitable

allocation of costs among consumers (Doc. 148 at p. 46).

       Although Hertz couches Bradley’s unfair practices claims as mere restatements of




                                        Page 15 of 17
her misrepresentation claims, the Court is not convinced. As pleaded, the alleged unfair

practices are independent acts that a jury could find to be unlawful under the MMPA.

The unfair practices are not relying on the “same baseline allegation” that Hertz misled

consumers by hiding information, as was the situation in Haywood. 887 F.3d at 333. 2

Furthermore, because Bradley’s unfair practices claims are independent of her

misrepresentation and omission claims, her failure to review the fee descriptions on

Hertz’s website is inconsequential here.

        Of course, there is still a causation requirement. Bradley must be able to prove that

Hertz’s unfair practices caused her to suffer an ascertainable loss. In the Third Amended

Complaint, Bradley claims that, as a result of Hertz’s acts as described above, she and the

class she seeks to represent suffered an ascertainable loss when they paid more than they

should have for both the Energy Surcharge and the VLCR (See Doc. 148). Hertz has

neither argued the merits of this allegation nor presented any evidence demonstrating

that this claim ultimately would fail as a matter of law. Accordingly, the Court declines

to grant summary judgment on Bradley’s unfair practices claims in Counts III and VI.

                                              CONCLUSION




2 Even if Bradley’s unfair practices claim was based on Hertz’s misrepresentations, there is nothing in the
MMPA that prohibits a plaintiff from bringing multiple legal theories based on the same set of facts. Hertz
claims that the MMPA’s unfair practices prong “contemplates something different than a deceptive
practice, i.e., a claim based on allegations of something other than ‘deception, fraud, or misrepresentation,”
but the state regulation cited is not so limited. Instead, it says an unfair practice is (a) any practice that
offends public policy or is unethical, oppressive or unscrupulous and (b) presents a risk of, or causes,
substantial injury to consumers. MO. CODE REGS. tit. 15, § 60-8.050. Hertz’s attempt to limit the realm of
what constitutes an unfair practice is unavailing, especially considering that the Missouri Supreme Court
has called the unfair practice definition “exceedingly broad,” covering “every practice imaginable and
every unfairness to whatever degree.” Conway, 438 S.W.3d at 416.


                                               Page 16 of 17
      For these reasons, the Court GRANTS in part and DENIES in part the Motion for

Summary Judgment filed by Defendant The Hertz Corporation (Doc. 175). Counts I, II,

IV, and V are DISMISSED with prejudice as to named Plaintiff Emma Bradley. Bradley’s

Motion to Strike (Doc. 178) is DENIED.

      If the parties have any objection to the Court ruling on Bradley’s class certification

motion as currently briefed, they should supplement their pleadings within 14 days of

this Order.

      IT IS SO ORDERED.

      DATED: August 22, 2019


                                                _____________________________
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                       Page 17 of 17
